per curiam:
Debemos resolver si procede aplicar retroac-tivamente la norma establecida en Andino v. Topeka, Inc., 142 D.P.R. 933 (1997),(1) ante los hechos particulares del caso ante nos y tomando en consideración que nuestro de-ber primordial es hacer justicia.
HH
El 21 de diciembre de 1989, la Sra. Myrna García Santiago alquiló a Isla Verde Rental Equipment Corporation (Isla Verde Rental) cincuenta y cinco paneles de madera, por un período de treinta días. El alquiler de estos paneles y su acarreo ascendía a $385. Se le requirió, además, un depósito de $300 en efectivo, los cuales serían reembolsa-dos al devolverse el material. Unos días antes de cumplirse el término pactado, la señora García Santiago se comunicó telefónicamente con Isla Verde Rental, para que recogiera los paneles. Los empleados de Isla Verde Rental acudieron al lugar, pero no se llevaron los paneles porque la señora García Santiago deseaba que se le devolviera el depósito en efectivo y ellos lo traían en cheque. Acordaron que los em-pleados de Isla Verde Rental regresarían con el dinero en efectivo a recoger los paneles. Como no regresaron, la se-ñora García Santiago llamó a la Policía esa misma tarde para solicitar orientación. La Policía acudió al lugar a las *5026:00 de la tarde y preparó un informe sobre otros servicios, Informe Núm. 268 de esa fecha.(2)
Dos meses después, el 22 de marzo de 1990, sin haberse comunicado nuevamente con la señora García Santiago, Isla Verde Rental la demandó en cobro de dinero, y adujo que ésta debía los cánones de arrendamiento de los meses de enero, febrero y marzo. Según alegó, la deuda ascendía a $765, una vez deducida la suma de $300 previamente abonada en calidad de depósito. En esa misma fecha, Isla Verde Rental solicitó la expedición de una orden de embargo —en aseguramiento de sentencia— contra un in-mueble que era propiedad de la demandada. El manda-miento de embargo fue emitido por el foro de instancia el 20 de abril de 1990.
La señora García Santiago fue emplazada mediante edictos, según las disposiciones de la Regla 4.5 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III, porque de acuerdo con la parte demandante, no fue posible empla-zarla personalmente. Al no comparecer, se dictó sentencia en rebeldía en su contra el 19 de febrero de 1991. Sin embargo, luego de varios incidentes procesales, el 20 de sep-tiembre de 1993 el tribunal dejó sin efecto la sentencia, porque la demandada demostró que el emplazamiento me-diante edictos fue autorizado sin que se presentara una declaración jurada del emplazador sobre las diligencias realizadas para tratar de localizarla.
En esa misma fecha, el tribunal permitió a Isla Verde Rental presentar una demanda enmendada, esta vez por la cantidad de $15,675, equivalente al arrendamiento de los paneles hasta esa fecha. La demandada contestó alegando que había notificado a la demandante dentro de los treinta días dispuestos por el contrato para que recogiera los pa-neles y que Isla Verde Rental “compareció a recoger los paneles y se negó a recibirlos, conforme venía obligado a hacer de acuerdo con el contrato”, por lo que su reclama-*503ción “va en contra de sus propios actos”. Apéndice, exhibit 8, pág. 11. Además, reconvino para alegar que: (1) se le retuvo injustificadamente la cantidad de $300 que había entregado en concepto de depósito; (2) la arrendadora de-mandante le causó daños al embargar ilegalmente un in-mueble de su propiedad para asegurar una sentencia que fue dejada sin efecto por no haberse adquirido jurisdicción sobre su persona, y (3) se vio impedida de vender ese in-mueble a causa del embargo, lo cual le causó daños econó-micos por $55,000. La demandante pidió, además, $5,000 por sufrimientos y angustias mentales, y por gastos y honorarios.
El 15 de junio de 1995 se celebró la vista en su fondo. El 28 de diciembre de 1995 el tribunal dictó sentencia en la que declaró “con lugar” la demanda y denegó la reconvención. El tribunal de instancia concluyó que se ce-lebró entre las partes un contrato de arrendamiento, que Isla Verde Rental cumplió con su obligación de entregar el objeto del contrato y que la demandada “pagó el primer plazo, no así los siguientes”. Señaló que la demandada “ad-mitió el día del juicio que sólo había pagado el canon co-rrespondiente a un mes”. Relación del caso, determinacio-nes de hechos, conclusiones de derecho y sentencia, pág. 2. Condenó entonces a la parte demandada al pago de $355 mensuales por cada uno de los meses transcurridos desde el 21 de diciembre de 1990 hasta el 21 de enero de 1996; es decir, un total de $29,820, comprendiendo de esa forma el mes de arrendamiento pactado y todos los meses subsi-guientes hasta que la sentencia advino final y firme. La parte demandada presentó oportunamente una moción so-bre determinaciones de hechos adicionales y conclusiones de derecho, que fue denegada el 22 de febrero de 1996.(3) *504Acudió, entonces, al Tribunal de Apelaciones mediante un recurso de apelación presentado el 25 de marzo de 1996. Luego de varias órdenes para que contestara el escrito de apelación, y habiéndose sometido la exposición narrativa estipulada, Isla Verde Rental presentó su alegato final-mente el 10 de noviembre de 1998, casi dos años después de haber sido presentada la apelación.
El tribunal apelativo dictó sentencia para revocar al tribunal de instancia, con el voto disidente de uno de los jueces que entendió que el tribunal apelativo no tenía juris-dicción a la luz del caso Andino v. Topeka, Inc., supra.(4) Inconforme, Isla Verde Rental solicitó la reconsideración y el tribunal dictó sentencia en reconsideración el 7 de julio de 2000. Acogió entonces los argumentos de la anterior opi-nión disidente y resolvió que carecía de jurisdicción para atender el recurso. De esta forma, quedó vigente la senten-cia del Tribunal de Primera Instancia.(5) La peticionaria, señora García Santiago, presentó un auto de certiorari ante este Tribunal el 9 de agosto de 2000, alegando lo si-guiente:
Erró gravemente el Tribunal de apelaciones al desestimar el Recurso por, alegadamente, no haber cumplido nuestra Moción Solicitando Determinaciones Adicionales de Hechos y Conclu-siones de Derecho con lo expuesto en el caso de Andino v. Topeka, Inc., supra, ... sin tomar en consideración que dicho caso fue resuelto más de un año después de haberse radicado la Apelación. (Enfasis suplido.) Petición de certiorari, pág. 4.
El 30 de octubre de 2000 le ordenamos a la parte recu-rrida mostrar causa por la cual no debíamos expedir el auto y revocar la sentencia dictada en este caso. El 15 de noviembre los recurridos presentaron su escrito en cumpli-miento de orden. Con el beneficio de los argumentos de *505ambas partes, expedimos el auto de certiorari y resolvemos.
Es deber ineluctable de este Tribunal lograr que “todo proceso adjudicativo se orient [e] en hallar la verdad y hacer justicia”. Valentín v. Mun. de Añasco, 145 D.P.R. 887, 897 (1998). Véanse: Berríos v. U.P.R., 116 D.P.R. 88, 94 (1985); J.R.T. v. Aut. de Comunicaciones, 110 D.P.R. 879, 884 (1981).
En más de úna ocasión hemos expresado que una decisión puede tener tanto un efecto prospectivo como retroactivo. Rexach Const. Co., Inc. v. Mun. de Aguadilla, 142 D.P.R. 85, 87 (1996). Esto, por razón de que “la absoluta retroactividad sería la muerte de la seguridad y la de la confianza pública, y la absoluta irretroactividad sería la muerte del desenvolvimiento del derecho”. R. Calderón Jiménez, Retroactividad o prospectividad de las decisiones de los tribunales, 53 (Núms. 2-3) Rev. C. Abo. P.R. 107,115 (1992), citando a J.M. Manresa y Navarro, Código Civil Español, 7ma ed., Madrid, Ed. Reus, 1956, T. I, pág. 159; Datiz v. Hospital Episcopal, 163 D.P.R. 10 (2004); Quiles Rodríguez v. Supte. Policía, 139 D.P.R. 272, 277 (1995). Los criterios establecidos para declarar la aplicación retroactiva o prospectiva de una determinación judicial son: “(1) el propósito que persigue la nueva regla para determinar si su retroactividad lo adelanta; (2) la confianza depositada en la antigua norma, y (3) el efecto de la nueva regla en la administración de la justicia.” Quiles Rodríguez v. Supte. Policía, supra, pág. 277. Véase Rexach Const. Co., Inc. v. Mun. de Aguadilla, supra, pág. 88.
En muchas ocasiones hemos dado vigencia prospectiva a ciertas doctrinas jurídicas. Gorbea Vallés v. Registrador, 131 D.P.R. 10, 16 (1992); Correa Vélez v. Carrasquillo, 103 D.P.R. 912, 918 (1975); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 782 (1965). El criterio utili-*506zado para optar por una de las alternativas “muchas veces es ad hoc, dependiendo de la situación fáctica, circunstan-cias del caso en particular y consideraciones de equidad y hermenéutica. Varias son las alternativas. Podríamos ne-garnos a imprimirle efecto retroactivo a una regla para, a manera de excepción, proteger solamente un interés en particular”. Gorbea Vallés v. Registrador, supra, pág. 16. Véanse: Pueblo v. Báez Cintrón, 102 D.P.R. 30, 36-37 (1974); Pueblo v. París Medina, 101 D.P.R. 253 (1973); Rivera Escuté v. Jefe Penitenciaría, supra. La decisión sobre la aplicación retroactiva de una norma jurisprudencial constituye un ejercicio discrecional basado en “considera-ciones de política pública y orden social, [ya que nuestro propósito] debe ser ‘conceder remedios justos y equitativos que respondan a la mejor convivencia social’ ”. Gorbea Vallés v. Registrador, supra, págs. 16-18. Véanse: Datiz v. Hospital Episcopal, supra; Rexach Const. Co., Inc. v. Mun. de Aguadillo, supra. En última instancia, la determinación se fundamentará “a la luz de los hechos y las circunstan-cias particulares de cada caso”. Íd. Véanse, también: Quiles Rodríguez v. Supte. Policía, supra, pág. 277; Gorbea Vallés v. Registrador, supra, y otros casos allí citados.
La Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, concede a las partes la oportunidad de solicitar al tribunal sentenciador unas determinaciones de hechos y conclusiones de derecho iniciales, o enmendar o hacer unas determinaciones adicionales de hechos y conclusiones de derecho, y enmendar la sentencia de conformidad. Esta regla fue interpretada por este Tribunal en el caso Andino v. Topeka, Inc., supra, para aclarar que para que una moción a estos efectos interrumpa el término para acudir al Tribunal de Apelaciones, tiene que contener una “propuesta que exponga, con suficiente particularidad y especificidad, los hechos que el promovente estima probados, y fundarse en cuestiones sustanciales relacionadas con determinaciones de hecho pertinentes o conclusiones de derecho materiales”. (Enfasis suprimido.) Andino v. Topeka, Inc., *507supra, págs. 939-940, citando a J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1979, Vol. II, pág. 230.
Hemos dicho que “[a]l interpretar las Reglas de Procedimiento Civil hay que tener presente, como principio rector, que éstas no tienen vida propia, sólo existen para viabilizar la consecución del derecho sustantivo de las partes. Para poder impartir justicia al resolver los reclamos de las partes, el tribunal debe hacer un balance equitativo entre los intereses en conflicto ejerciendo especial cuidado al interpretar las reglas procesales para que éstas garanticen una solución justa, rápida y económica de la controversia”. (Enfasis en el original.) Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 816 (1986). Véanse: Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Lluch v. España Service Sta., 117 D.P.R. 729 (1986). De la misma forma explicamos en García Negrón v. Tribunal Superior, 104 D.P.R. 727, 729 (1976), que “la función ineludible de este Tribunal consiste en darle vigencia a la norma conforme a este elemento teleológico en su aplicación a casos concretos”.
Antes de Andino v. Topeka, Inc., supra, no habíamos hecho una interpretación detallada de la Regla 43.3 de Procedimiento Civil, supra, limitándonos en vez a exponer que como consecuencia de la utilización de este recurso se interrumpiría el término para acudir en revisión. En el caso ante nuestra consideración, la peticionaria presentó oportunamente una moción sobre determinaciones de he-chos y conclusiones de derecho adicionales al amparo de la Regla 43.3 de Procedimiento Civil, supra, y al ser ésta de-negada, sometió un escrito de apelación ante el foro intermedio. A ese momento no se había resuelto el caso Andino v. Topeka, Inc., supra. La peticionaria “estaba con-fiando en la rutina jurídica de los tribunales y los aboga-dos” vigente hasta entonces. Datiz v. Hospital Episcopal, supra. En efecto, no decidimos el caso Andino v. Topeka, *508Inc., supra, hasta un año después de haberse presentado la apelación.
Atendidas las circunstancias particulares del caso ante nuestra consideración y para lograr cumplida justicia, re-solvemos que no debió aplicarse la interpretación de la Regla 43.3 de Procedimiento Civil, supra, que adoptamos en Andino v. Topeka, Inc., supra. Por ende, no se debió pena-lizar a la peticionaria, porque su moción de determinacio-nes adicionales no cumplía con los criterios adoptados en ese caso, y erró el Tribunal de Apelaciones al no asumir jurisdicción en este caso.
H-í HH
Procedemos a resolver los méritos del caso que nos ocupa. El contrato entre Isla Verde Rental y la señora Gar-cía Santiago expresa lo siguiente:
A los paneles no se les puede abrir barrenos ni dar cortes. El material se alquila con un uso máximo de 30 días, en cuya fecha, el cliente, si no ha terminado de usar el material, de-berá pasar por nuestra oficina a pagar otra mensualidad y repetir el proceso de nuevo sucesivamente el cliente avisará personal o telefónicamente la fecha de recogida del material, que deberá estar limpio de clavos y cemento, sin huecos ni roturas y en el lugar accesible para su acarreo. En caso de deterioro de algún material deberá abonarse el importe del mismo. (Énfasis suplido.) Contrato, según citado en Sentencia del Tribunal de Circuito de Apelaciones de 25 de febrero de 2000, pág. 9.
La señora García Santiago cumplió con las condiciones de alquiler convenidas. Al terminar de utilizar los paneles se comunicó telefónicamente con Isla Verde Rental para que procedieran a recogerlos. Tan es así, que Isla Verde Rental envió empleados a recoger los paneles, aunque luego no se los llevaron. Alega Isla Verde Rental que la señora García Santiago no quiso aceptar la devolución del depósito en cheque. Ello es cierto, pero Isla Verde Rental no hizo ninguna otra gestión para recuperar sus paneles, simplemente esperó que transcurrieran dos meses para en-*509tonces demandar en cobro de los cánones que alegada-mente se le adeudaban.
Concluimos que la demandada expresó, de manera in-dubitada, que no tenía intención de continuar el arrendamiento. Por el contrario, llamó por teléfono a Isla Verde Rental para que enviara a sus empleados a recoger los paneles. De esa forma, la demandada cumplió con lo único que le exigía el acuerdo entre las partes para dar por terminado el contrato. Por su parte, el arrendador mandó a buscar los paneles, reconociendo de esa forma que el arren-damiento había terminado. Ello no obstante, no hizo ges-tión posterior alguna para recoger el material arrendado, obligación que le correspondía, según los términos claros del contrato. El foro sentenciador no hizo referencia alguna en su sentencia al contenido específico del contrato entre las partes, como tampoco hizo alusión a los intentos de la demandada de darlo por terminado y lograr que la deman-dante recogiera los paneles, según acordado. No acertamos a comprender la determinación de dicho foro en cuanto a que la demandada pagó tan sólo el primer plazo mas no los subsiguientes, habida cuenta de que el contrato tenía du-ración máxima de un mes.
Por lo anterior, resolvemos que el tribunal sentenciador erró al determinar que la señora García Santiago debía a Isla Verde Rental la suma de $29,820, correspondientes al alquiler de los paneles hasta la fecha cuando se dictó sentencia. También erró el tribunal al desestimar, sin más, la reconvención de la parte demandada. De igual forma erró el Tribunal de Apelaciones al negarse a ejercer su ju-risdicción para revisar la sentencia de instancia, funda-mentándose en que la moción de determinación de hechos adicionales presentada en este caso no había interrumpido el término para presentar la apelación. Según explicamos, consideraciones de justicia sustancial impiden la aplicación retroactiva de la doctrina de Andino v. Topeka, Inc., supra, a este caso. Revocamos, pues, la sentencia apelada y la sentencia del foro de instancia. Se dicta sentencia para declarar “no ha lugar” a la demanda de Isla Verde Rental y *510se devuelve el caso al Tribunal de Primera Instancia para que adjudique lo procedente en torno a la reconvención.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton y el Juez Asociado Señor Rebollo López concurrieron con el resul-tado sin opinión escrita. El Juez Asociado Señor Rivera Pérez se inhibió.

(1) Este caso interpreta la Regla 43.3 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III.


(2) Los hechos surgen de la exposición narrativa estipulada por las partes, que obra en los autos originales del caso, y de los escritos de ambas partes.


(3) Según reconoció el Tribunal de Apelaciones en-su primera sentencia, “[a] pesar de que el foro judicial de primera instancia denominó un breve párrafo de su dictamen ‘determinaciones de hechos’, lo cierto es que lo allí contenido no tiene tal alcance y que dicha sentencia carece de las determinaciones de hechos correspondientes”. Sentencia del Tribunal de Circuito de Apelaciones de 25 de febrero de 2000, pág. 6.


(4) Ese caso, resuelto por el Tribunal Supremo el 10 de abril de 1997, más de un año después de haberse presentado el recurso ante el Tribunal de Apelaciones, aclara que una moción sobre determinaciones adicionales de hechos y conclusiones de de-recho, tiene que exponer con suficiencia y especificidad los hechos que el proponente estime probados para que interrumpa el término para apelar.


(5) El Juez Rodríguez García disintió.